Citation Nr: 0821104	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  04-35 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right shoulder 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel



INTRODUCTION

The veteran had verified active service from October 1991 to 
February 1992.  She also had service in the National Guard 
from 1992 to May 2004.  The service department has reported 
that she had 4 months of active service.   She had a period 
of inactive duty training in April 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2004 rating decision of the 
Waco, Texas Department of Veterans Affairs (VA) Regional 
Office (RO) which, in part, denied entitlement to service 
connection for a right shoulder condition.

The veteran attended a hearing before the undersigned at the 
RO in May 2008.  A transcript of the hearing is of record.   

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2007) that an informal 
claim "identify the benefit sought" has been satisfied and VA 
must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  In this case the veteran contended in a 
January 2007 letter that she was unable to work due to the 
effects of her disabilities.  Her inferred claim for a total 
rating based on individual unemployability is referred to the 
RO for initial adjudication. 



FINDING OF FACT

A current right shoulder disability is not related to any 
disease or injury in service.  



CONCLUSION OF LAW

A right shoulder disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 101(24), 1110 (West 2002); 
38 C.F.R. § 3.303 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2008).  However, for 
claims pending on or after May 30, 2008, 38 C.F.R. § 3.159 
has been amended to eliminate the fourth requirement.  73 
Fed. Reg. 23,353 (Apr. 30, 2008).

Regardless of the new provision, a letter issued by the RO in 
July 2003 complied with the previous requirement and 
contained a notation that the veteran should send VA any 
records pertinent to her claimed condition.  This statement 
served to advise the veteran to submit any evidence in her 
possession pertinent to the claim on appeal.

In the July 2003 letter, the RO notified the veteran of the 
evidence needed to substantiate her claim for service 
connection.  This letter satisfied the second and third 
elements of the duty to notify by informing the veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that she was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.

The United States Court of Appeals for Veterans Claims 
(Court)has also held that that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

The veteran has substantiated her veteran's status, the July 
2003 letter contained notice on the second and third Dingess 
elements.  However, she did not receive notice on the 
effective date and rating elements.  A procedural or 
substantive error is prejudicial when the error affects a 
substantial right that a statutory or regulatory provision 
was designed to protect. See McDonough Power Equip. v. 
Greenwood, 464 U.S. 548, 553 (1984).  Such an error affects 
the essential fairness of the adjudication. Id.; see Parker 
v. Brown, 9 Vet. App. 476 (1996); see also Intercargo Ins. 
Co. v. United States, 83 F.3d 391 (Fed.Cir.1996).  
Accordingly, if the error does not affect the "essential 
fairness" of the adjudication by preventing her meaningful 
participation in the adjudication of the claim, then it is 
not prejudicial.  McDonough, supra Overton v. Nicholson, 20 
Vet. App. 427, 435-7 (2006).  Despite the timing deficiency 
with regard to the VCAA notice, she was given ample 
opportunity to provide the necessary evidence to support her 
claim.  She thus, had a meaningful opportunity to 
participate, and was not prejudiced.   

Because the claim is being denied, no effective date or 
rating is being assigned.  The absence of notice on these 
elements does not affect the ability of the veteran to 
participate in the adjudication of the underlying claim for 
service connection.

Here, the notice was provided prior to the appealed rating 
decision, fully in accordance with Pelegrini II.  


The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records and VA medical records.  

Additionally, the veteran underwent VA examinations in 
November 2004 and March 2005 for her right shoulder.

There is no indication of additional pertinent evidence that 
has not obtained, or made sufficient efforts to obtain, 
corresponding records.

Therefore, the facts relevant to the veteran's claim have 
been properly developed, and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. §5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"). 

Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Active service includes periods of inactive duty training 
during which the veteran incurred disability as the result of 
an injury.  38 U.S.C.A. § 101(24).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Brown, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

Service department records show that in April 1994 the 
veteran presented with complaints that while being 
transported to a firing range in a cargo vehicle, she was 
jerked around a lot and injured her back.  Later in April 
1994, the assessment was lumbosacral strain.  The injury was 
found to have occurred in the line of duty during a period of 
inactive duty training.

In February 1995 the veteran presented for follow up 
treatment for her injuries sustained in April 1994.  The 
veteran was deemed fit for full duty.  She was noted to have 
a full range of motion in the upper extremities and normal 
right scapular hypertrophy given that she was right handed.  
The treating physician noted that there was no evidence of an 
acute injury from April 1994 or sequelae from the injury in 
April 1994.  

In August 1998 the veteran was evaluated at the Orthopedic 
Clinic at the Army Community Hospital.  The veteran presented 
with a history of a back injury in 1994.  She had a full 
range of motion of her shoulders.  The diagnosis was a normal 
examination.  She was returned to full duty and no Medical 
Evaluation Board was necessary.  

In May 2002 the veteran presented to the Carrell Memorial 
Clinic for an injury sustained in February 2000 when she 
knocked her door down with her right shoulder.  

In a May 2002 letter, Dr. Burkhead stated that the veteran 
was to be excused from active readiness duty due to the 
severe injury to her nerves in the upper right extremity.

In May 2002, the veteran underwent an EMG.  She reported a 
long-standing history of neck and right upper extremity pain, 
numbness and weakness originally dating to an injury she 
sustained 2 years ago when she used her right shoulder to 
break down a locked door.  Her EMG findings were consistent 
with brachial plexopathy, long thoracic neuropathy and 
axillary neuropathy.

In September 2002 the veteran underwent a right thoracic 
release with division of the anterior scalene muscle via a 
supraclavicular approach.  The postoperative diagnosis was 
right thoracic outlets compression.

In December 2004 the veteran underwent a VA examination.  She 
reported that she had injured her right shoulder in April 
1994 when riding in a cargo vehicle.  She stated that she was 
thrown forward when the vehicle made a sudden stop.  She 
added that she reinjured her right shoulder in February 2000 
when she threw her right shoulder into her door in an attempt 
to gain entry.  She developed pain above her right shoulder 
area without resolution.  The examiner noted that the veteran 
underwent surgery in 2002 and 2003 but continued to have 
pain.  The examiner concluded that the veteran's initial 
injury in April 1994 was less likely than not the cause of 
her current condition.  

In March 2005, the veteran again underwent a VA examination 
for her right shoulder.  After reviewing the veteran's claims 
file medical records, previous EMG and her December 2004 VA 
examination, the VA examiner stated that the veteran's right 
shoulder condition was less likely than not a result of her 
previous injury in 1994 and was more likely a result of her 
self-incurred right shoulder injury when she threw her 
shoulder into her apartment door to gain entry.

At her May 2008 hearing, the veteran testified that she 
injured her right shoulder during a motor vehicle accident 
during her active duty for training.  She stated that she had 
been experiencing pain in her right shoulder since she 
injured it in 1994.

Analysis

The record documents a current right shoulder condition as 
the veteran has been diagnosed as having brachial plexopathy, 
long thoracic neuropathy, axillary neuropathy and right 
thoracic outlets compression.

The element of an in-service event is satisfied as the record 
documents that she was thrown around in a truck when it 
slammed on its brakes during a drill.

The remaining question is whether the current disability can 
be linked to disease or injury in service.

The evidence in favor of a link between a current disability 
and an injury or disease in service consists of the veteran's 
recent testimony that there was a continuity of right 
shoulder symptomatology since the April 1994 injury.  

The veteran's claims of a continuity of symptomatology must 
be weighed against the negative contemporaneous treatment 
records, including the fact that she made no mention of a 
1994 injury when treated for the intercurrent right shoulder 
injury in May 2000.  The Board finds the contemporary record 
to be more probative than the recent statements made years 
after the events in question and in the course of a claim for 
VA benefits.

The medical records do not contain any evidence that the 
current right shoulder condition is related to any disease or 
injury during service.  Additionally, the December 2004 VA 
examiner concluded that the veteran's initial injury in April 
1994 was less likely than not the cause of her current 
condition.  The March 2005 VA examiner also stated that the 
veteran's right shoulder condition was less likely than not a 
result of her previous injury in 1994 and was more likely a 
result of her right shoulder injury when she threw her 
shoulder into her apartment door to gain entry.

As the competent opinions are against the claim and the most 
probative evidence is against a continuity of symptomatology, 
the preponderance of the evidence is against the claim for 
entitlement to service connection.

The weight of the evidence is against a grant of service 
connection.  As such, the benefit of the doubt rule is not 
for application and the claim is denied.  38 U.S.C.A. § 
5107(b). 


ORDER

Entitlement to service connection for a right shoulder 
disability is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


